DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.Claims 1-5 are rejected on the ground of nonstatutory double patenting anticipated as being unpatentable over claims 1-20 of U.S. Patent No. 11,232,048. Although the claims at issue are not identical, they are not patentably distinct from each other because as per independent claim 1 of the instant application are drawn to a processing system, comprising all the steps as in claim 1 in the Patent case. Please see comparison table as below. See In re Goodman (CA FC) 29 USPQ2d 2010(12/3/1993)
And the limitations of the remaining claims 2-5 are found, with minor variations in the recitation of Patent claims 2-20.

Patent (U.S. Patent No. 11,232,048)
Instant Application (17/537,889)
A method for controlling a data transmission mode of a secure digital (SD) memory card device, an electronic device to be used as a host and having a first external signal port, the SD memory card device to be capable of operating an SD mode at least and having a second external signal port, the SD memory card device to be coupled to the electronic device via the first external signal port and the second external signal port, and the method comprises:
An SD memory card device to be coupled to an electronic device, the electronic device to be at a host and having a first external signal port, the SD memory card device at least being able to operate under an SD mode and comprising: a second external signal port having multiple pins to be electrically coupled to multiple pins of the first external signal port of the electronic device; a flash memory; and a flash memory controller to be coupled between the flash memory and the second external signal port and comprising: a register, configured for temporarily storing information of the flash memory; and a processing circuit, coupled to the register, wherein the flash memory controller is configured to:
sending a first power signal corresponding to the SD mode from the electronic device to the SD memory card device via the first external signal port and a pin VDD1 of the second external signal port, to control and make the SD memory card device enter an initial state;
receiving a first power signal, corresponding to the SD mode, sent from the electronic device through the first external signal port and a pin VDD1 of the second external signal port, to control and make the SD memory card device enter an initial state;
sending a second power signal from the electronic device to the SD memory card device via one of a pin VDD2 and a pin VDD3 of the second external signal port, to control and make the SD memory card device enter a Linkup state of a peripheral component interconnect express WOO mode, a voltage level of the second power signal being lower than a voltage level of the first power signal;
receiving a second power signal sent from the electronic device through one among a pin VDD2 and a pin VDD3 of the second external signal port, to control and make the SD memory card device enter a Linkup state of a PCIe mode, a voltage level of the second power signal being lower than a voltage level of the first power signal;
using the electronic device in the Linkup state of the PCIe mode to communicate with the SD memory card device based on a communication connection protocol; 
communicating with the electronic device based on a communication connection protocol in the Linkup state of the PCIe mode;
operating the SD memory card device under the PCIe mode if the communication connection protocol succeeds; and
controlling the processing circuit to operate under the PCIe mode if the communication connection protocol succeeds; and
sending a command CMD0 corresponding to the SD mode at a pin CMD employed by the SD mode or sending a specific clock SDCLK corresponding to the SD mode at a pin CLK employed by the SD mode from the electronic device to the SD memory card device via the first external signal port and the second external signal port, to control and make the SD memory card device enter the SD mode from the Linkup state if the communication connection protocol fails;
receiving a command CMD0 corresponding to the SD mode at a pin CMD employed by the SD mode or receiving a specific clock SDCLK corresponding to the SD mode at a pin CLK employed by the SD mode through the first external signal port and the second external signal port, to control and make the SD memory card device enter the SD mode from the Linkup state if the communication connection protocol fails; and
wherein a plurality of pins, used for a data line, of a first generation Ultra High Speed (UHS-I) input/output communication interface standard employed by the SD mode of the SD memory card device are shared by another input/output communication interface standard of a PCIe channel with an non-volatile memory express (NVMe) protocol employed by the PCIe mode, and the plurality of pins of the UHS-I input/output communication interface standard employed by the SD mode comprise pins of pin numbers 1, 7, 8, and 9.
wherein a plurality of pins, used for a data line, of an UHS-I input/output communication interface standard employed by the SD mode of the SD memory card device are shared to be used by another input/output communication interface standard of a PCIe channel with an NVMe protocol employed by the PCIe mode; the plurality of pins used as the data line in the SD mode comprise pins of pin numbers 1, 7, 8, and 9.


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 /HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184